UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:August 31, 2011 Item 1. Reports to Stockholders. NIEMANN TACTICAL RETURN FUND The Fund is a series of Advisors Series Trust. www.ncmfunds.net SEMI-ANNUAL REPORT August 31, 2011 Niemann Tactical Return Fund Semi-Annual Review ending August 31, 2011 The intermediate uptrend that started late summer of 2010 was replaced over the past six months with a volatile down-trending market through the end of August 2011.While one of the core tenets of the Fund is to manage risk, the market environment has continued to be a somewhat difficult one to navigate.The good news is that the Fund reacted and performed much better during the latest downturn that began in July 2011 than it did in the downturn that occurred in the spring and summer of 2010.The market environment trended in more decisive manner which allowed our risk management to dampen the downside in the equity markets.Let’s review the performance. The Fund underperformed its blended benchmark (consisting of one-third of the Russell 3000 Index, one-third of the MSCI EAFE index and one-third of the Barclays Capital Global Aggregate Bond Index) (the “Blended Index”) over the past six months.The Fund’s Class A share returned a -13.37% over the six month period ended August 31, 2011 while the Blended Index registered a return of -4.11% for the same period.The fund’s underperformance versus its blended benchmark was due to a variety of factors.These factors included an underweight in fixed income, and an overweight in small and mid capitalization growth sectors, which underperformed the large capitalization sectors as the market began to selloff.Also adversely impacting performance was the fact that trend leadership in sectors and asset classes continues to be short in duration.This led us to get into trends too late and get out of them too late causing relative underperformance. Let’s review our thinking of the past six months and encapsulate what we were seeing at various times in the marketplace that led to our investment decisions.As we entered April, the markets had recovered nicely from the disaster in Japan (and subsequent lows) and continued higher smartly.The intermediate term trend had recovered its footing and broad markets looked poised to continue this upward momentum; however, the shorter term picture showed some interesting cross currents to watch.The leading themes of the uptrend (small and mid-growth, energy and metals) started to experience increased volatility and see some heightened selling pressure.At the time, we noted this and kept a sharp eye on potential market sector/segment rotations that could be in the future.One of the recurring themes since the market bottom of March 2009 has been a much shorter time duration for market leadership, so we also kept this in mind. By the time summer rolled around, we saw a market that was showing all the signs of fatigue.Upward momentum was slowing dramatically, money flows into the market were weakening, and economic data both in the U.S. and globally was starting to slow.These factors, coupled with the European debt crisis starting to rear its ugly head, led to a market that declined in May and June.As one would expect, the Fund became more defensively positioned with higher cash levels and more defensive sector allocations.Then, the almost unbelievable rally during the last week of June (S&P 500 up 6%) occurred and it looked to possibly be the harbinger of one more upswing in this intermediate uptrend, and turned some of our metrics more bullish. 2 As the summer went along it became more apparent to us that the market was indeed suffering from some serious problems, including an elevation in risk.After the quick and powerful week long rally at the end of June, we quickly lowered the Fund’s exposure to equities once again and became as defensive as we have been since the inception of the Fund.There were obviously numerous reasons for the market to become skittish, the U.S. debt downgrade, continuing European sovereign debt issues, the debt ceiling fiasco in Washington DC, and of course, further deterioration in global economic data.This led us (through the use of our metrics) to warrant a more defensive position in the Fund.We not only added to cash but took opportunities with some inverse positions and also added a significant exposure to the U.S. and Global bond markets. As we moved into August, markets around the world were experiencing intensified stress and historic volatility levels.Headline risk regarding European debt and a looming global recession dominated investor’s thoughts and as a consequence, major markets around the world fell very far, very fast.The Fund continued (and continues to be as of this writing) positioned very defensively in such an environment.Bonds, defensive sectors (such as utilities), and some inverse sectors led the Fund to hold its own for the month and helped to mitigate the downside damage.While we obviously do not know what the future will hold, we continue to follow our time-tested methodology and will remain cautious until our systematic approach signals otherwise. The good news is that the recent quarter (or three months) ending August 30, 2011 saw a market environment more conducive to our methodology as the Fund returned -13.23%, relative to the Blended Index return of -6.10%.While the underperformance is still there, the margin has shrunk.Remember, with our methodology, we never try to pick market tops or bottoms but do try to manage and mitigate downside risk in our endeavor to prevent significant loss of capital. Past performance is not a guarantee of future results. The opinions expressed above are those of the advisor, are subject to change, and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The Fund will bear its share of the fees and expenses of underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds. Investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be 3 maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The Blended Index consists of one-third of the MSCI EAFE Index, one-third of the Barclays Capital Global Aggregate Bond Index and one-third of the Russell 3000® Index. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The Niemann Tactical Return Fund is distributed by Quasar Distributors, LLC. 4 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Niemann Tactical Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/11 – 8/31/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 2.50% per the operating expenses limitation agreement for the Niemann Tactical Return Fund – Class A shares and the Niemann Tactical Return Fund – Class C shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the Example below.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 5 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/11 8/31/11 3/1/11 – 8/31/11* Class A Shares Actual $ 866.30 Hypothetical (5% return $ 8.87 before expenses) Class C Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 184 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. The annualized expense ratios of the Niemann Tactical Return Fund – Class A Shares and the Niemann Tactical Return Fund – Class C Shares are 1.75% and 2.50%, respectively. ALLOCATION OF PORTFOLIO ASSETS – August 31, 2011 (Unaudited) Percentages represent market value as a percentage of total investments. 6 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2011 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS – 31.20% iShares Barclays 3-7 Year Treasury Bond Fund $ iShares MSCI Malaysia Index Fund PowerShares DB Precious Metals Fund* ProShares Short Russell2000* Rydex S&P 500 Pure Growth ETF WisdomTree Emerging Markets Local Debt Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $9,330,296) MONEY MARKET FUNDS – 73.75% Invesco STIT – Liquid Assets Portfolio – Institutional Class, 0.10%+ TOTAL MONEY MARKET FUNDS (Cost $21,892,050) Total Investments in Securities (Cost $31,222,346) – 104.95% Liabilities in Excess of Other Assets – (4.95)% ) NET ASSETS – 100.0% $ ETFExchange-Traded Fund * Non-income producing security. + Rate shown is the 7-day yield as of August 31, 2011. The accompanying notes are an integral part of these financial statements. 7 NIEMANN TACTICAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at August 31, 2011 (Unaudited) ASSETS Investments in securities, at value (identified cost $31,222,346) $ Cash Receivables Fund shares issued Dividends and interest Other receivables (Note 8) Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Securities purchased 12b-1 fees Fund shares redeemed Transfer agent fees and expenses Shareholder servicing fees Administration fees Fund accounting fees Audit fees Custody fees Legal fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 8 NIEMANN TACTICAL RETURN FUND STATEMENT OF OPERATIONS for the six months ended August 31, 2011 (Unaudited) INVESTMENT INCOME Income Dividends (Net of foreign tax withholdings of $276) $ Interest Total income Expenses Advisory fees (Note 4) Shareholder Servicing fees – Class A (Note 6) Shareholder Servicing fees – Class C (Note 6) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) Transfer agent fees and expenses (Note 4) Registration fees Administration fees (Note 4) Fund accounting fees (Note 4) Custody fees (Note 4) Audit fees Chief Compliance Officer fee (Note 4) Legal fees Trustee fees Reports to shareholders Insurance expense Other expenses Total expenses Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net increase from payments by affiliates and net gain realized on the disposal of investments in violation of investment restrictions (Note 8) Net change in unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 9 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 29, 2010* August 31, 2011 through (Unaudited) February 28, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A — ) Class C — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment loss at end of period $ ) $ — The accompanying notes are an integral part of these financial statements. 10 NIEMANN TACTICAL RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) A summary of share transactions is as follows: Class A Six Months Ended March 29, 2010* August 31, 2011 through (Unaudited) February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Class C Six Months Ended March 29, 2010* August 31, 2011 through (Unaudited) February 28, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 11 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Six Months Ended March 29, 2010* August 31, 2011 through (Unaudited) February 28, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) )^ )^ Investment restriction violation (Note 8) 0.00# — Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) Total distributions — ) Paid-in capital from redemption fees ^# ^ Net asset value, end of period $ $ Total return -13.37 %+** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %)++ %)++ After expense reimbursement %)++ %)++ Portfolio turnover rate %+ %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.29% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -13.66%. Please refer to Note 8 for further details. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 12 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class C Six Months Ended March 29, 2010* August 31, 2011 through (Unaudited) February 28, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) )^ )^ Investment restriction violation (Note 8) — Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) Total distributions — ) Paid-in capital from redemption fees ^# ^# Net asset value, end of period $ $ Total return -13.72 %+** %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets:(2) Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of net investment loss to average net assets:(2) Before expense reimbursement %)++ %)++ After expense reimbursement %)++ %)++ Portfolio turnover rate %+ %+ Recognition of investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Does not include expenses of investment companies in which the Fund invests. * Commencement of operations. ^ Based on average shares outstanding. # Amount is less than $0.01. ** Includes increase from payments made by the Advisor and net gain realized of 0.20% related to the disposal of securities held in violation of investment restrictions. Without these transactions, total return would have been -13.92%. Please refer to Note 8 for further details. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 13 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2011 (Unaudited) NOTE 1 – ORGANIZATION The Niemann Tactical Return Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”)as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund currently offers Class A shares and Class C shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent (the “Transfer Agent”), will assess a 1.00% contingent deferred sales charge (“CDSC”) on Class A share purchases of $1,000,000 or more if they are redeemed within twelve months of purchase, unless the dealer of record waived its commission.The Transfer Agent, will assess a CDSC of 1.00% on Class C shares redeemed within twelve months of purchase.The Fund commenced operations on March 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2011 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in 14 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2011 (Unaudited), Continued accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Redemption Fees:The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the six months ended August 31, 2011, Class A and Class C shares retained $2,333 and $651 in redemption fees, respectively. F. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. G. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of August 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 15 NIEMANN TACTICAL RETURN FUND NOTES TO FINANCIAL STATEMENTS at August 31, 2011 (Unaudited), Continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities: The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities: Short-term securities having a maturity of 60 daysor less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of August 31, 2011: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
